 THE ARUINDEL CORPORATIONThe Arundel Corporation and Petroleum, Construc-tion, Tankline Drivers and Allied EmployeesLocal Union No. 311 a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and InternationalUnion of Operating Engineers, AFL-CIO. Case5-CA-1 1229September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PNEI.I.OOn July 30, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andmemorandum and has decided to affirm the rulings,findings, and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD RIEs, Administrative Law Judge: Thismatter was heard before me in Baltimore, Maryland, onFebruary 19 and 20, 1980. The complaint alleges, and theanswer denies, that when Respondent opened a quarry inHavre de Grace, Maryland, at the end of 1978 and ex-tended recognition to the International Union of Operat-ing Engineers, AFL-CIO, Local No. 37, instead of tothe Charging Party, as the collective-bargaining repre-sentative of certain employees at the quarry, Respondentviolated Section 8(a)(5) and (2) of the Act.Briefs have been received from the General Counseland Respondent. On the basis of the briefs and the entirerecord in this case, I make the following findings offact, conclusions of law, and recommended Order.2Certain errors in the transcript are hereby noted and corrected.I The pleadings establish, and I conclude, that it is appropriate for theBoard to assert jurisdiction in this case. The pleadings further show. andI further conclude, that the labor organizations involved are statutorylabor organizations within the meaning of Sec. 2(5) of the Act252 NLRB No. 59I. A RIEF SUMMARY OF THE PERTINENT FACTs.Respondent is a large corporation headquartered at110 West Road in Baltimore, Maryland. As a corporateentity, it has three principal divisions: a material supplydivision, which furnishes concrete, slag, stone, sand,gravel, etc. to the construction trades; a construction di-vision, which builds dams, power plants, and similarstructures; and a real estate division, which is involved inthe development of commercial real estate. Respondentalso conducts operations through various subsidiaries,which are engaged in a miscellany of construction-relat-ed activities in Maryland, Virginia, and North Carolina.For a number of years, Respondent has directly con-tracted with Teamsters Local Union No. 311, the Charg-ing Party herein, as the collective-bargaining representa-tive of certain of its employees. The most recent bargain-ing agreement contains the following recognition lan-guage: "The Employer hereby recognizes the Union asthe exclusive collective-bargaining agent for all of theemployees of the Employer who are employed by theArundel Corporation in all stone quarries, sand andgravel pits and supply terminals in the work classifica-tions listed in Article V." Article V shows the classifica-tions of "Euclid Truck Driver (Quarry Drivers)," "Ship-ping Clerks," "Dump Truck Drivers (Delivering Agg.),"and "Pick-up Truck Drivers."At the time the present dispute arose, the contract wasbeing applied to three of Respondent's operations, all ofwhich are under the materials division. One was a quarryknown as the Delight quarry, located in Delight, Mary-land; one was a quarry referred to as Greenspring, whichis on Greenspring Avenue, immediately inside thebeltway; and the third was a facility at Brooklyn, Mary-land, in southern Baltimore, which was not a quarry, butrather a supply terminal and a concrete plant. All threeof these operations are located in an area proximate tothe Baltimore metropolitan region. At these locations,Respondent also recognized and contracted with twoother labor organizations, Operating Engineers LocalNo. 37 and a Laborers local, as the bargaining agents ofother employees working in various classifications.In 1977, Respondent decided to develop and put intooperation a quarry which it owned at Havre de Grace,Maryland. The quarry is located about 37 miles fromArundel's headquarters on West Road. Site preparationfor the purpose of building a stone-crushing plant beganaround September 1977, using some employees from theDelight quarry and the Greenspring quarry who hadbeen laid off. The Teamster bargaining agreement wasapplied to some of these employees while they weredoing the excavation work.During 1977 and 1978, officials of Arundel Corpora-tion met to discuss the possibility of running the newquarry as a nonunion operation. To accomplish that ob-jective, it was concluded that a virtually dormant corpo-ration, Arundel Sand and Gravel Company (hereincalled A. S. & G.), should be revived and given operat-397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing control over the Havre de Grace quarry.:A formeremployee of Respondent named Frank Yount was hiredin 1977 to excavate the quarry, build the crushing plant,and manage the operation thereafter. Pursuant to theplan to have A. S. & G. operate the quarry, a board ofthree directors (one of whom was the president and a di-rector of Respondent and one of whom was a vice presi-dent of Respondent) and five officers (Yount being thepresident, Harry Schlegelmilch, the materials divisionoperation manager of Respondent, being the vice presi-dent, and the secretary of Respondent being the secre-tary) were named as the overseers of A. S. & G.Around mid-December 1978, Yount hired about fiveemployees to begin operating the new quarry. The firstcrushed stone was produced around December, and itapparently was available for sale at that time, although,because of mechanical problems with the crushing plant,normal operations did not begin for a few months there-after.A representative of the Operating Engineers, on De-cember 18, wrote a letter to Schlegelmilch, advising himthat Operating Engineers Local No. 37 had been selectedas collective-bargaining representative by a majority ofthe Havre de Grace employees, and requesting recogni-tion. Enclosed with the request were copies of fivesigned authorization cards. Schlegelmilch testified thatafter he discussed the problem with Yount, BernardDitter, the personnel director for Respondent, and HenryBoecker, the vice president in charge of the materials di-vision of Respondent and a director of A. S. & G., it wasconcluded that there was no way to avoid recognizingthe Operating Engineers. On December 26, officials ofRespondent and a representative of the Operating Engi-neers submitted the authorization cards to Donald L.Miller, director of the State Mediation Service for theState of Maryland, and on January 3, 1979, Miller issueda certification of Local No. 37 as the representative of"all hourly production and maintenance employees em-ployed by The Arundel Sand and Gravel Company attheir Havre de Grace location, including equipment op-erators, mechanics and helpers and drivers, and exclud-ing office clericals, supervisors, guards and all other em-ployees."The testimony is in conflict as to the time at which theTeamsters became aware of, or should have been awareof, this grant of recognition. Perhaps as early as Decem-ber or as late as March,4the Teamsters became aware ofthe recognition extended to the Operating Engineers andindicated to Arundel a desire to represent at Havre deGrace the same categories of employees that the Unionrepresented at the other locations referred to aboveunder the Teamsters bargaining contract. Respondent re-jected the request, pointing out that the Operating Engi-neers was officially certified to represent the drivers. InApril 1979, Respondent and the Operating Engineers ex-ecuted a bargaining agreement covering all the Havre dea The evidence shows that A S. & G. was incorporated in 1908, but itsfunction in recent years has evidently been little more than a landholdingcorporate shell.I Respondent, contending that the Teamsters was aware of the recog-nition in December, advances a Sec. 10(b) argument. The Teamsters didnot file the present charge with the Board until July 18, 1979Grace employees. On July 18, the Teamsters filed thecharge underlying this case.II. ANALYSIS AND CONCLUDING FINDINGSThe theory of the complaint may be summarized asfollows. Arundel and A. S. & G. constitute a "single em-ployer," as that term of art has been explicated by theBoard in prior cases. Because of the asserted single iden-tity of the two corporations, the recognition provision ofthe bargaining agreement between Respondent and theTeamsters, which covers "all of the employees of theEmployer who are employed by the Arundel Corpora-tion in all stone quarries, sand and gravel pits and supplyterminals" in specified work classifications, applies to theemployees of A. S. & G. in those classifications whowere hired to work at the Havre de Grace quarry.5Ac-cordingly, the complaint alleges, the refusal of Arundelto recognize Teamsters Local 311 as the bargaining rep-resentative of certain of the Havre de Grace employeesconstituted a violation of Section 8(a)(5) of the Act; andRespondent's recognition of, and execution of a bargain-ing agreement with, the Operating Engineers, whichagreement included a union-security clause, constitutedunlawful assistance to the Operating Engineers, in viola-tion of Section 8(a)(2) of the Act, and further constituteda violation of Section 8(a)(3) of the Act insofar as theparticular employees concerned were required to becomemembers of the Operating Engineers by virtue of theunion-security provision.As of the time of the hearing, there were 15 hourlyemployees working at Havre de Grace. Two of themwere Euclid truckdrivers.6The only other Havre deGrace employee who might arguably qualify as an em-ployee covered by the Teamsters contract was a manwho performed minimal "shipping clerk" duties and wasdescribed by Yount as his "office manager." At bottom,then, the claim asserted here is that the Board shouldorder Respondent to recognize Teamsters Local 311 asthe bargaining representative of two or three employeeswho have never designated the Teamsters to representthem in their employment at Havre de Grace, andshould require Respondent to desist from extending rec-ognition to the Operating Engineers as the representativeof those two or three employees.There seems to be little doubt that the General Coun-sel is correct in alleging that Respondent and A. S. & G.constitute a "single employer" under governing prece-dents. In Radio and Television Broadcast TechniciansLocal Union 1264, etc. v. Broadcast Service of Mobile, Inc.,380 U.S. 255, 256 (1965), the Supreme Court delineatedthe "controlling criteria" for determination of that rela-tionship as "interrelation of operations, common manage-s Thus, par. 6(c) of the complaint alleges that since around December1978. "by virtue of the circumstances described above in paragraph 4li.e. the single employer relationship] and the collective bargainingagreement set forth in paragraph 6 subparagraph (a). Respondent in-curred and continues to have an obligation to bargain with the Union asthe exclusive bargaining representative of its Havre de Grace. Marylandemployees who perform work within the classifications set forth in saidagreement"' The work function of these drivers is to haul exploded stone to acrusher.398 THE ARUNDEL CORPORATIONment, centralized control of labor relations and commonownership." No one of the four criteria is dispositive,N.L.R.B. v. Welcome-American Fertilizer Company, 443F.2d 19, 21 (9th Cir. 1971), nor need all of the criteria bepresent in order to establish that 2 entities constitute asingle enterprise, Canton, Carp's, Inc., 125 NLRB 483,484 (1959).The evidence here shows that A. S. & G. is a whollyowned subsidiary of Respondent, and was resurrected forthe sole purpose of serving as a corporate instrumentalitythrough which Respondent could operate the Havre deGrace quarry. The president and vice president of Re-spondent serve as two of the three directors of A. S. &G. The same individual is the secretary of both corpora-tions. Respondent's manager of operations for its materi-als division, Schlegelmilch, is the vice president of A. S.& G. All of the equipment used at Havre de Grace isowned by and is registered in the name of Arundel. Sim-ilarly, the quarry itself is owned by Arundel, and all li-censes and permits pertaining to the quarry are issued inthe name of Arundel. Many of the parts needed at Havrede Grace are ordered from Arundel's supply departmentat Greenspring, and the repair and maintenance of equip-ment are performed by Arundel mechanics fromGreenspring.Testimony by Respondent's managers discloses thatthey exercise ultimate operational control over the Havrede Grace quarry. Yount, who is the president of A. S. &G., refe,: to Schlegelmilch, the vice president of A. S. &G. and als, the operations manager of the Arundel mate-rials division, as "his boss." Schlegelmilch "review[s] Mr.Frank Yount's performance." Edward Beck, Schlegel-milch's subordinate, was said by Yount to be "the man-ager of all of our quarries," including Havre de Grace.Most of the records of A. S. & G. are maintained at Re-spondent's headquarters at 110 West Road, and the ac-counting for A. S. & G. is performed there. The payrollfor A. S. & G. is processed through Arundel's computerfacility based on information transmitted from A. S. &G. to the payroll office at Greenspring. The decision toextend recognition to the Operating Engineers was madeby Respondent's officials, and the contract between thatUnion and A. S. & G. was negotiated by those officials.There seems to be no real need to recite every detail ofthe relationship, because I feel quite confident that theundisputed facts of record establish that Respondent andA. S. & G. are a "single employer" within the meaningof that term as elaborated by prior cases. E.g., AmericanTheatre Corporation d/b/a Pussycat Theatre; DowntownBooks. Inc.; and Global Industries, Inc., 220 NLRB 295,296-297 (1975); Central New Mexico Chapter, NationalElectrical Contractors Association. Inc. and RepresentedEmployees, 152 NLRB 1604, 1607-8 (1965); The FamilyLaundry, Inc. Standard Coat, Apron and Linen Service,Inc., 121 NLRB 1619, 1620 (1958).The fact, however, that two affiliated corporate enti-ties are, as a matter of law, a single employer, "does notnecessarily establish that an employer-wide unit is appro-priate, as the factors which are relevant in identifying thebreadth of an employer's operation are not conclusivelydeterminative of the scope of an appropriate unit." Cen-tral New Mexico Chapter, ational Electrical ContractorsAssociation. Inc., supra, 152 NLRB at 1608; B & B Indus-tries, Inc., and Fred Beachner, an Individual d/b/a FredBeachner Construction Co., 162 NLRB 832 (1967). De-spite the theory of the case spelled out in the complaint,which seems to rest the asserted violations on the twosimple criteria that Respondent and A. S. & G. are asingle employer; and that Respondent was, at materialtimes, a party to the contract with the Teamsters, con-taining the recognition clause earlier quoted, at the hear-ing; and on brief, the General Counsel has acknowledgedthat something more is needed to make out the case forthe Government.The Board has consistently held that despite the exist-ence of a contract provision between an employer and aunion which purports to cover "all" operations of an em-ployer, whether or not in esse at the time the contractwas executed, it will not permit the contracting partiesto treat a new operation as an accretion to the existingcontract when the new operation may itself constitute anappropriate unit for bargaining. "We will not, however,under the guise of accretion, compel a group of employ-ees, who may constitute a separate appropriate unit, tobe included in an overall unit without allowing those em-ployees the opportunity of expressing their preference ina secret election or by some other evidence that theywish to authorize the Union to represent them." MelbetJewelry Co., Inc., and l.D.S.-Orchard Park, Inc., 180NLRB 107, 110 (1969).7Thus, if a new location "mayconstitute a separate appropriate unit," the Board willnot permit a union to insist that its broad contractual rec-ognition clause automatically blankets in the employeesworking there. As the Board further said in Melbet, "Ifthe Board were to permit the extension of the contractcovering other stores to the employees of this store(thereby very effectively disenfranchising them) on theground that this store (although an appropriate unit initself) may be part of that unit also, it would, in our opin-ion, do serious violence to the mandate that employeesrights are to be protected and that appropriate unit find-ings under Section 9(b) must be designed to preservethose rights." 180 NLRB at 109.In Bryan Infants Wear Company, 235 NLRB 1305,1306 (1978), the Board listed the following factors as"particularly relevant" in determining whether an accre-tion has occurred: "the bargaining history; the functionalintegration of operations; the differences in the types ofwork and the skills of employees; the extent of central-ization of management and supervision, particularly inregard to labor relations, hiring, discipline, and controlof day-to-day operations; and the extent of interchangeand contact between the groups of employees." An as-sessment of the evidence relating to the Havre de Gracequarry operation leaves no doubt in my mind that thenew quarry "could constitute a separate appropriateunit," id. at 1306, within the meaning of Board law. Asearlier noted in connection with the discussion of the* The Hoard will. however, interpret an "additional store clause" torequire an employer to grant recognition to a union and to fold a newlocation into the existing unit upon presentation by the union of inde-pendent proof of its majority status at the new location Houston Divisionof the Kroger Co., 219 NLRB 388 (1975)399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsingle employer issue, a considerable amount of oper-ational control over Havre de Grace is exercised by Re-spondent, similar to that which it exercises over Delight,Greenspring, and Brooklyn. Nonetheless, there is alsoevidence tending to show the kind of independence andautonomy at Havre de Grace which the Board has oftenfound to warrant the conclusion that a particular oper-ation may be a separate appropriate bargaining unit.In the matter of physical proximity, the Havre deGrace quarry is located much farther from Respondent'sheadquarters at 110 West Road than the other three loca-tions concededly covered by the bargaining agreement.The distance from the West Road headquarters to Havrede Grace is about 37 miles. In contrast, the Brooklyn lo-cation is "close to 20 miles" from West Road, the De-light location is about 10 miles from the headquarters,and the Greenspring quarry is about 3-4 miles from WestRoad.Edward Beck, a subordinate of Schlegelmilch's whowas referred to by the latter as "the manager of the Bal-timore quarry operations, Greenspring, Delight, Brook-lyn and into Havre de Grace," visits the Havre de Graceoperation irregularly, from 2-4 times a month, and alsospeaks to Yount by telephone;8Schlegelmilch goes thereonce or twice a month, and speaks to Yount occasionallyby phone. Aside from this kind of general oversight,however, there is no contradiction of the testimony byRespondent's witnesses that Yount, the "president" of A.S. & G., exercises substantial effective control over thedaily operations at Havre de Grace. Schlegelmilch testi-fied that Yount "has day-to-day control over the work-ing conditions of employees at Arundel Sand andGravel." He further testified that Yount has "exercisedfull control. He has hired everyone up there. He hasfired everyone that has been fired. He has complete au-thority to run that operation." Yount testified, "I hire,fire, discipline, involve myself with the production, sales,shipping schedules, particularly as they pertain to ourshipments and just about every other facet that entersinto operating and running a plant." Indeed, Yount testi-fied that he has under him a "foreman" named JamesWirtz who is even more conversant with "the day-to-daydetails" than Yount is.9Wirtz, and then Yount, also en-tertain grievances under the Operating Engineers con-tract; sometimes Yount will confer with Schlegelmilchand Ditter, who negotiated the contract, about its inter-pretation. Yount also maintains certain personnel andproduction records at Havre de Grace, at which hisoffice is housed in a trailer.Since the opening of the quarry for production aroundthe end of 1978, there has been very little in the way ofpermanent or temporary personnel interchange betweenthe Havre de Grace location and the other facilities op-erated by Respondent. Gary Pearce, who used to workat the Delight quarry as a driver, was transferred toHavre de Grace in November 1977 to prepare the plant-site and at that time worked as a truckdriver under theTeamsters contract. In September 1978, when the siteH Beck, however, spends most of his time at the operations at Delightand Greenspring.g Wirtz referred to himself as the "superintendent" of the Havre deGrace location, as did one of the General Counsel's witnesses.preparation ended,'°he transferred to the Greenspringquarry, where he drove a truck, until January 9, 1979.Shortly before the latter date, Pearce was asked if hewas interested in working at Havre de Grace; when hereplied in the affirmative, he was told to see Yount atHavre de Grace. He did so, and was hired by Yount.Pearce began work there not as a driver but rather "get-ting the plant ready to process stone." At the time of thehearing, he was employed as a "utility man" at Havre deGrace, which meant that he filled in for employees whowere on vacation and ran "any of the equipment thatthey had." James Wirtz, who, as noted above, referred tohimself at the hearing as the "superintendent" of A. S. &G. at Havre de Grace, had previously worked as an op-erating engineer at Greenspring. Larry Wiley was appar-ently the only other former Arundel employee whocame to work for A. S. & G.; he was evidently hired towork on the site preparation of the Havre de Grace loca-tion, was laid off, and was subsequently hired "as a plantemployee" at Havre de Grace. Since the quarry beganregular operations, none of the employees working themhave transferred on either a temporary or permanentbasis to any other facility of Respondent's, and, exceptfor the maintenance work done by Arundel employeeson the equipment at Havre de Grace, there has been vir-tually no work performed at the site by any other Arun-del employees. The nature of the work performed at Havre de Gracealso differs from that of the other locations presentlycovered by the Teamsters agreement. Although, accord-ing to Yount, the new plant will someday be a "tremen-dous operation," much larger than the other existingfacilities, fewer employees are required to operate themore sophisticated equipment at Havre de Grace. Thereare only two drivers at Havre de Grace and perhaps"three or four times that many at Greenspring." Unlikethe other quarries covered by the contract, about 90 per-cent of the crushed rock removed from the Havre deGrace site is transported by barge and only 10 percentby truck; consequently, there are working at Havre deGrace a number of dock workers who have no counter-part at the other quarries.12 Most of the stone producedat Havre de Grace in the year preceding the hearing wastransported by customers up the Delaware River toDelaware, New Jersey, and Pennsylvania, and some of itwent to Norfolk. In contrast, Greenspring, Delight, andBrooklyn sell to customers in the metropolitan area ofBaltimore. One of the four classifications listed in theTeamsters contract is the "shipping clerk." The normaljob function of such an employee is to weigh trucks asthey leave the site and to make out weight tickets. Be-'o Between September and December, when the five employees werehired, no work was performed at Havre de Grace other than plant con-struction." It appears that on one occasion, Pearce's father-in-law, a welder,came from some other Arundel location to do some welding, and at an-other time, Louis Gray, a messenger for Arundel, spent a Saturdaychanging antifreeze in the equipment. The record shows that, on occa-sion, equipment is sent to Havre de Grace from other Arundel locationsto temporarily replace equipment in need of repair.12 At the Brooklyn supply terminal, however, there is barge traffic,"predominantly incoming."400 THE ARUNDEI. CORPORATIONcause there is so little offsite trucking from Havre deGrace, the employee who performs shipping clerk dutiesat that location does very little of that sort of work; ac-cording to Yount, on some days not one truckload leavesthe premises. The "shipping clerk" at Havre de Grace,according to Yount, is, as well, an "office manager" whointerviews applicants for work, seeks out potential cus-tomers, performs filing, etc., in addition to his occasionalscale work.Given the separation of the locations, the lack of sub-stantial interchange and contact between the employeesat those locations, the somewhat different character ofthe work performed at the locations, and the uncontro-verted evidence of Yount's considerable authority overthe application of important personnel policies, the casescompel a conclusion that the Board would not, in a retailstore context, find that the new operation is an accretionto the existing bargaining unit. See Super Valu Stores,Inc. and K's Super Valu of Peoria, Inc., 177 NLRB 899,900; Melbet Jewelry Co., Inc., supra, 180 NLRB at 109;Bradford-Robinson Printing Co., 193 NLRB 928, 929(1971); Meijer. Inc. d/b/a Meijer's Thrifty Acres, 222NLRB 18, 24-25 (1976); Party Cookies, Inc., 237 NLRB612, 615-616 (1978). I see no convincing reason for dis-tinguishing between quarry operations and retail storeoperations in determining whether an accretion has oc-curred.Under the standards set out in the foregoing, and like,cases, the new operation at Havre de Grace could consti-tute a separate appropriate bargaining unit, and thereforewould not be regarded as an accretion to the other bar-gaining units. It will be remembered, however, that theclaim here is not that the entire operation at Havre deGrace constitutes an accretion to the Teamsters unit. Asindicated, at the other three locations at which theTeamsters was recognized, Respondent also recognizedthe Operating Engineers and the Laborers' Union as bar-gaining agents for other groups of employees at those lo-cations. The General Counsel does not here contend thatall of the employees working at Havre de Grace are enti-tled to Teamster representation, but only those catego-ries listed in the Teamster contract. As a technicalmatter, therefore, while it seems clear that the cited casesrequire a conclusion that the entire operation at Havrede Grace may constitute a separate appropriate unit, andtherefore would not be subject to accretion as a whole, itmay be argued that there is some difference between notaccreting the whole operation and the possibility of ac-creting the two truckdrivers to the Teamsters unit.Whether or not the truckdrivers themselves at Havre deGrace "may constitute a separate unit" is a debatablequestion. 3 However, despite this wrinkle in the case, itseems to me that the underlying principle of the citedcases applies here. If the entire new unit could not prop-erly be added to an existing multiunit contract because of3J Indeed, the appropriateness of a single unit of drivers and shippingclerks at Delight, Greenspring, and Brooklyn may also be questioned.particularly in view of the different functions performed at Brooklyn.The record shows that. as of the time of he hearing, 21 employees atthose 3 locations were represented by the Teamsters. At Brooklyn, thereappear to be no drivers employed. and only the shipping clerk is repre-senied by the Teamsters.the various characteristics which endow it with anautonomous and separate nature, there is no reason tosuppose that a portion of that unit, which portion sharesthose distinguishing characteristics of the whole unit, canappropriately be severed from the unit and lumped into agroup with other units with which it has no special affin-ity, 4I might note, purely as a question of contract con-struction, that there is no immaculately consistent pastpractice with regard to the application of the Teamsterscontract to Respondent's operations. Although the rec-ognition clause applies to "all of the employees of theEmployer who are employed by the Arundel Corpora-tion in all stone quarries, sand and gravel pits and supplyterminals" in the given work classifications, it appearsthat the Teamsters has not in the past sought to applythe agreement to facilities operated by other subsidiariesof Respondent at other locations which would appear toqualify under the literal terms of the agreement. 5 It waspurportedly with this consideration in mind that Re-spondent chose to operate the new quarry through A. S.& G. But an employer may legitimately attempt to estab-lish part of its business as a nonunion operation. PeterKiewit Sons' Co. and South Prairie Construction Co., 206NLRB 562 (1973), supplemented 231 NLRB 76 (1977). Itappears here that Respondent sought to use to its advan-tage a bargaining history in which neither the Teamstersnor the Operating Engineers nor the Laborers had at-tempted, under their similar contracts, to represent em-ployees of corporate subsidiaries of Respondent. So longas the new operation was not merely a device for drain-ing off work which could be classified as existing bar-gaining unit work; so long as the new operation was a"parallel and simultaneous" one, Appalachian Construc-tion, Inc. and SE-OZ Construction Company, Inc., 235NLRB 685, 686 (1978); and so long as Respondent man-aged to create a separate appropriate unit in evolvingthis new operation, there would appear to be no legalprohibition against what it achieved.Despite Respondent's claim at the hearing that ithoped to realize nonunion status for the Havre de Graceoperation, there is some suggestion in the record and inthe General Counsel's brief, touching on the possible im-propriety of the hurried recognition of the Operating En-gineers in December 1978. The arguments on brief bythe General Counsel to this effect have provoked a vig-orous written retort from counsel for Respondent,making clear his belief and understanding that the Gener-al Counsel had no intention of asserting that the recogni-tion of the Operating Engineers was in any way motivat-1' I should point out, however. that the Havre de Grace quarry wasopened up by Respondent for short periods on several occasions in the1960's and perhaps the earl) 1970's. and the Teamsters contract was ap-plied to the appropriate categories of employees working at those timeswithout demurrer. There is no detail in the record as to the nature of theoperations, supervision, etc at those times, but Schlegelmilch testifiedthat the contract was applied because Respondent had "sent our people"to work there The same absence of detail is true of the reference toother quarries. now nonoperational, previously controlled by Respond-ent, and put under he Teamsters contract in the past.l I recognize. however, that there may be meaningful differences be-tween the relationship of Respondent to A.S & G. and to its other sub-sidiaries.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed by unlawful intent. That was also my understandingat the hearing, as clarified by statements made by coun-sel for the General Counsel. The complaint call only beread to allege a simple cause-and-effect relationship; thatis, the Teamsters was entitled to recognition and there-fore, by recognizing the Operating Engineers as repre-sentative of the truckdrivers, Respondent violated theAct. That is all that the complaint says. I think it im-proper to read any more into it. The General Counselconfirms that view by stating, in a letter of reply to Re-spondent's post-brief letter, that the record evidence per-taining to the manner in which the Operating Engineerswas recogmized and certified is relevant only to the 10(b)issue, and that "the violation of Section 8(a)(2) is basedupon a finding that Respondent violated Section8(a)(5)." 6It does appear from the record that Respondent satnext to a wall, and played its cards close to the vest. Thedisarming character of its fairly unusual assertion that itdesired to operate the new quarry as a nonunion oper-ation fades somewhat in the light of the precipitous rec-ognition of the Operating Engineers at a time when onlyfive employees were working on the site.t7While thereis some evidence in the record suggesting that Respond-ent harbored concern about extending recognition to theTeamstcrs at the nlcw location,l8an assumption that theentire matter was rigged so as to exclude the Teamstersdoes not have much logical appeal. After all, as of thetime of the hearing, there were only 2 or possibly 3 ofthe 15 hourly employees who would have been repre-sented by the Teamsters, had matters developed most fa-vorably toward that Union.'9In Similarly, no contention based on the Board doctrine expressed inMidwest Piping & Supply Co., Inc., 63 NLRB 1060, 1070 1945), as subse-quently elaborated, e.g., Playskool. Inc.. a Division of Milton Bradley Com-pany, 195 NLRB 560 (1972), has been advanced here, either in the com-plaint, at the hearing, or on brief. Interestingly, in order to deal with Re-spondent's I(Xb) argument, the parties presented testimony diametricallyopposite to that which they might have adduced had they been con-sciously litigating a Midwest Piping theory." Neither the complaint nor the General Counsel's brief makes refer-ence to a possible theory that Respondent violated Sec. 8(aX2) by extend-ing recognition to the Operating Engineers before it had a representativecomplement in its employ. See British Industries Company, Lyra Systems.Divisions ofAvnet, Inc., 218 NLRB 1127, 1140-42 (1975).i' According to Respondent's witnesses, the appearance of a Teamsterbusiness agent at the site in December 1978 provoked a flurry of tele-phone calls between Respondent's managers; Respondent's reaction to avisit by an Operating Engineers representative appeared to cause substan-tially less alarm.i As matters eventuated, there appears to have been an economicbenefit to Respondent, in that, as of May 1979, the two Euclid truck-My consideration of the record leads me to concludethat the evidence does not support a finding that Re-spondent engaged in the alleged unfair practices. Giventhe facts that the two Euclid truckdrivers employed atthe Havre de Grace quarry are located a substantial dis-tance from the other drivers covered by the Teamsterscontract, have no contact with those other drivers, areemployed in a work situation in which their supervisorhas considerable control over day-to-day personnel poli-cies and employment conditions, and have never ex-pressed their preference to be represented by the Team-sters rather than the Operating Engineers, I perceive nobasis in law, or in equitable considerations which under-lie the law, for concluding, as the General Counselurges, that these drivers should be required to join andbe represented by the Teamsters Union rather than theOperating Engineers Union. Accordingly, I shall recom-mend that the complaint be dismissed in its entirety.20CONCUSIONS OF LAW1. The Arundel Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Arundel Corporation and Arundel Sand andGravel Company constitute a "single employer" withinthe intendment of Board doctrine.3. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has violatedthe Act as alleged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, I issue the following recommended:ORDER21The complaint is hereby dismissed.drivers would have earned $8.24 per hour under the Teamsters contractwhereas, under the Operating Engineers agreement, they earned $6.10.Moreover. as the General Counsel points out, the Teamsters contractprovides substantial fringe benefits not found in the Operating Engineersagreement. Curiously, however, Gary Pearce testified that when, in May1979, he was offered an opportunity to return to work at Greenspringunder the Teamsters contract, he refused the offer.20 On this view of the record, I need not deal with the 10(b) conten-tions urged by Respondent and contested by the General Counsel.2i In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes402